DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/31/2021 has been entered.  Claims 8-14 are pending in the application.  Claims 1-7 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (U.S. PGPub 2004/0028539), in view of Matsuo (U.S. PGPub 2007/0253164).
As to Claim 8, Williams teaches an electric compressor (Figure 1) having an electrical/electronic control components (22) attached to (as shown in Figure 1) a housing (14), the electric compressor (Figure 1) comprising: a rotor portion (12a) and a stator portion (12b) provided in (as shown in Figure 1) the housing (14) and configured to rotate (Paragraph 0014) a compressor impeller (16) to compress a fluid (Paragraph 0014 discusses the impeller pumping fluid; to do so, the fluid pressure must be changed, which involves compressing the fluid): a casing (20) which accommodates (as shown in Figure 1) the electrical/electronic control components (22), the casing (20) including a bottom plate (see Figure 1 below) on which a 

    PNG
    media_image1.png
    698
    616
    media_image1.png
    Greyscale

Williams Figure 1, Modified by Examiner

Williams teaches structure which cools the electrical components (Paragraph 0018), but does not teach the electrical components are specifically an inverter…the bottom plate including 
Matsuo describes an inverter used to control an electric motor, and teaches a casing (210) which accommodates (as shown in Figures 1/14) the inverter (502), the casing (210) including a bottom plate (902) on which a power board (see Figure 15 below) of the inverter (502) is mounted (via 944, as shown in Figures 14/15), the bottom plate (902) including an opening (see Figure 14 below) and a step portion (see Figure 14 below) surrounding the opening (as shown in Figure 1); a cooling water (922/924/926 are described as water paths) passage (916/918/922/924/926) which is provided in (as shown in Figures 14/15) the housing (220) and opens to (as shown in Figure 14) the bottom plate (902) of the casing (210), and a metal plate (944; Paragraph 0111) which is thinner than (see Figure 14 below; see clarification at end of paragraph) the bottom plate (902) and is mounted on (see Figure 14 below) the step portion (see Figure 14 below) of the bottom plate (902), wherein the bottom plate (902) of the casing (210) includes a first surface (top of 902, as viewed in Figures 14/15, where the top surface of the step portion is the first surface) on which the power board (see Figure 15 below) is mounted (via 944, as shown in Figures 14/15) and a second surface (bottom of 902, as viewed in Figures 14/15) opposite to (as shown in Figures 14/15) the first surface (top of 902, as viewed in Figures 14/15), and wherein the metal plate (944; Paragraph 0111) is disposed between (as shown in Figures 14/15, metal plate 944 is shown to be stacked within bottom plate 902 and covered by the power board and inverters) the power board (see Figures 14/15 below) and the step portion (as shown in Figure 14) of the bottom plate (902) and a rear surface 

    PNG
    media_image2.png
    632
    857
    media_image2.png
    Greyscale

Matsuo Figure 14, Modified by Examiner

    PNG
    media_image3.png
    844
    758
    media_image3.png
    Greyscale

Matsuo Figure 14, Modified by Examiner



    PNG
    media_image4.png
    528
    795
    media_image4.png
    Greyscale

Matsuo Figure 15, Modified by Examiner

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the inverter and cooling means structure, as taught by Matsuo, in the housing/casing, as taught by Williams, since the structure is simple and “high cooling efficiency is obtained (Paragraph 0017).”
When combining Matsuo into Williams, the Williams bottom plate would be replaced by the Matsuo bottom plate to provide the claimed opening in the bottom plate.
Lastly, even if one of ordinary skill in the art would not conclude the metal plate is thinner than the bottom plate, it would have been an obvious matter of design choice to make the metal plate thinner than the bottom plate, since applicant has not disclosed the thickness of the metal plate compared to the bottom plate solves any stated problem or is for any particular purpose.  Additionally, it appears the invention would perform equally well as designed by Matsuo.
As to Claim 9, Williams, as modified, teaches all the limitations of Claim 8, and continues to teach the cooling water passage (Matsuo 916/918/922/924/926) includes a first portion (Matsuo 922) which is connected to (as shown in Matsuo Figure 12; Matsuo Paragraph 0106) an inlet (Matsuo 916) of cooling water and a second portion (Matsuo 926) which is connected (via Matsuo 924, as shown in Matsuo Figure 12) to a downstream side (bottom of Matsuo 922, as viewed in Matsuo Figure 12) of the first portion (Matsuo 922) and is connected to (as shown in Matsuo Figure 12) an outlet (Matsuo 918) of the cooling water, and wherein the rear surface (bottom of Matsuo 944, as shown in Matsuo Figures 14/15) of the metal plate (Matsuo 944) faces both (as shown in Matsuo Figures 12/14/15) the first portion (Matsuo 922) and the second portion (Matsuo 926).
As to Claim 10, Williams, as modified, teaches all the limitations of Claim 8, and continues to teach the cooling water passage (Matsuo 916/918/922/924/926) is integrally formed (see end of paragraph for clarification) with an outer peripheral portion (top of Matsuo 220, as viewed in Matsuo Figures 14/15) of the housing (Matsuo 220).  Williams 24 (as shown in Williams Figure 1) is integrated into the Williams housing 14.  Since the structure of Matsuo is used to modify the structure of Williams, and Matsuo 220 is considered to be the equivalent structure as the bottom portion of Williams passage 28 (shown as 26 in Williams Figure 1), then one of ordinary skill in the art would conclude Matsuo 220 is integrated as the bottom portion of Williams passage 28.
Even if one of ordinary skill in the art would not come to the conclusion above, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to integrate Matsuo housing 220 into the Williams housing 14, similar to how Williams 24/28 is integrated into Williams 14, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  It is noted that Applicant has not shown any criticality of the claim limitation.
As to Claim 11, Williams, as modified, teaches all the limitations of Claim 8, and continues to teach an inverter accommodation portion (the volume above Matsuo 220, as viewed in Matsuo Figures 14/15) which is integrally formed (see end of paragraph for clarification) with an outer peripheral portion of the housing (top of Matsuo 220, as viewed in Matsuo Figures 14/15) and accommodates the casing (Matsuo 210) and the inverter (Matsuo 502).  Williams 24/28 is integrated into the Williams housing 14.  Since the structure of Matsuo is used to modify the structure of Williams, and Matsuo 220 is considered to be the equivalent structure as the bottom portion of Williams passage 28, then one of ordinary skill in the art would conclude Matsuo 220 is integrated as the bottom portion of Williams passage 28.
Even if one of ordinary skill in the art would not come to the conclusion above, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to integrate Matsuo housing 220 into the Williams housing 14, similar to how Williams 24/28 is integrated into Williams 14, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  It is noted that Applicant has not shown any criticality of the claim limitation.
As to Claim 12, Williams, as modified, teaches all the limitations of Claim 8, and continues to teach a seal member (Matsuo 986) is provided between (as shown in Matsuo Figure 15) the second surface (bottom of Matsuo 902, as viewed in Matsuo Figures 14/15) of the bottom plate (Matsuo 902) of the casing (Matsuo 210) and a front end (see Matsuo Figure 15 in Claim 8 rejection above) of a wall portion (see Matsuo Figure 15 in Claim 8 rejection above) of the cooling water passage (Matsuo 916/918/922/924/926).
As to Claim 13, Williams, as modified, teaches all the limitations of Claim 8, and continues to teach the second surface (bottom of Matsuo 902, as viewed in Matsuo Figures 14/15) of the bottom plate (Matsuo 902) of the casing (Matsuo 210) is provided with a protrusion portion (see Matsuo Figure 15 in Claim 8 rejection above) which protrudes toward (as shown in 
As to Claim 14, Williams, as modified, teaches all the limitations of Claim 8, and continues to teach the power board (see Matsuo Figure 15 in Claim 8 rejection above) mounted on (as shown in Matsuo Figure 15) the first surface (top of 902, as viewed in Figures 14/15) is in contact with (as shown in Matsuo Figure 15) the front surface (top of 944, as shown in Matsuo Figure 15) of the metal plate (Matsuo 944).
Williams, as modified, does not teach the metal plate is provided so that a front surface thereof is flush with the first surface of the bottom plate.
It would have been an obvious matter of design choice to make the metal plate front surface flush with the bottom plate first surface, since applicant has not disclosed the relationship of the two surfaces solves any stated problem it is for any particular purpose.  Additionally, it appears the invention would perform equally well with the two surfaces not flush with each other.

Response to Arguments
Applicant's arguments filed 03/31/2021 have been fully considered but they are not persuasive.
Regarding the 103 rejection for Claim 8, Applicant argues Matsuo does not teach the metal plate is disposed between the power board and the step portion of the bottom plate and a rear surface of the metal plate faces the cooling water passage through the opening.  As shown in the Claim 8 rejection above, specifically in the modified Matsuo Figure 14, Matsuo does teach the limitation.  The Matsuo metal plate 944 sits on the defined Matsuo step portion of the bottom plate 902, and the defined Matsuo power board sits atop the Matsuo metal plate 944.  Matsuo also teaches the bottom plate 902 containing an opening (as shown in Matsuo Figure 14).  The 
Applicant continues to argue Matsuo does not teach the metal plate is thinner than the bottom plate and the metal plate is not mounted to the step portion.  As explained above, the Matsuo metal plate 944 sits on the Matsuo bottom plate 902.  One of ordinary skill in the art would conclude this qualifies as the metal plate 944 being mounted to the step portion, as shown in the modified Matsuo Figure 14 above.  Additionally, a second modified Matsuo Figure 14 shows the respective thicknesses of both the metal plate 944 and the bottom plate 902, and clearly shows the metal plate 944 is thinner than the bottom plate 902.  Not only does Matsuo teach this claimed feature, but Applicant has not provided any criticality for the metal plate being thinner than the bottom plate.  As such, the limitation is also rejected being an obvious matter of design choice.
Lastly, Applicant continues to argue Matsuo does not teach the metal plate is disposed between the power board and the step portion of the bottom plate and a rear surface of the metal plate faces the cooling water passage through the opening

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/DAVID N BRANDT/
Examiner, Art Unit 3746